[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                      MARCH 13, 2008
                                                    THOMAS K. KAHN
                              No. 07-12821
                                                         CLERK
                           Non-Argument Calendar
                         ________________________

               D. C. Docket No. 05-00181-CR-ORL-18-31-DA

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                    versus

LINDA ANN BORDEN,

                                                   Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (March 13, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Linda Ann Borden appeals her conviction and sentence for wilfully aiding
and assisting in the preparation and presentation of false tax returns in violation of

26 U.S.C. § 7206(2) and 18 U.S.C. § 2. She contends that the evidence presented

at trial was insufficient to support her conviction on count fourteen of the

indictment on the ground that the government did not present evidence showing

that the disputed tax return was filed with the Internal Revenue Service.1 She also

contends that the district court erred by: (1) incorrectly calculating the tax loss

under United States Sentencing Guidelines § 2T4.1 (Nov. 2006); and (2) finding

that she was subject to an aggravating role enhancement pursuant to U.S.S.G. §

3B1.1(c).

                                               I.

       We review de novo sufficiency of the evidence claims. United States v.

Anderson, 289 F.3d 1321, 1325 (11th Cir. 2002). This “standard of review is

stacked in the government’s favor.” United States v. Moore, 504 F.3d 1345, 1348

(11th Cir. 2007); see also United States v. Robertson, 493 F.3d 1322, 1329 (11th

Cir. 2007) (“We view the evidence in the light most favorable to the government

and resolve all reasonable inferences and credibility evaluations in favor of the



       1
          Borden was convicted of twenty-seven counts of wilfully aiding and assisting in the
preparation and presentation of false tax returns in violation of 26 U.S.C. § 7206(2) and
18 U.S.C. § 2. In her brief, she only raises issues regarding count fourteen. Accordingly, she
has abandoned any arguments with respect to the twenty-six other counts. See Harris v. Plastics
Mfg. Co., 617 F.2d 438, 440 (5th Cir. 1980).

                                               2
jury’s verdict. The evidence need not exclude every reasonable hypothesis of

innocence or be wholly inconsistent with every conclusion except that of guilt,

provided that a reasonable trier of fact could find that the evidence established guilt

beyond a reasonable doubt.” (internal citations and quotation marks omitted)).

       The evidence is sufficient to support Borden’s conviction on count fourteen

of the indictment. At trial, one of the government’s witnesses testified that the

amended tax return was prepared by Borden and was mailed to the IRS. Although

that witnesses testified that he contacted the IRS and asked it to disregard the

amended return, the fact that the return was mailed to and received by the IRS was

enough for the jury to conclude that it was “filed.” In addition, a person may be

convicted of assisting in the preparation and presentation of fraudulent tax returns

under 26 U.S.C. § 7206(2) if that person either prepares or presents the relevant

return. See 26 U.S.C. § 7206(2) (“Any person who . . . [w]illfully aids or assists in

. . . the preparation or presentation under . . . the internal revenue laws, of a return,

. . . which is fraudulent or is false as to any material matter, . . . shall be guilty of a

felony . . . .”). Borden does not dispute her involvement in the preparation of the

return in question. Accordingly, the evidence is sufficient to sustain her

conviction.




                                              3
                                          II.

      We review a district court’s factual determination of offense level

enhancement related to tax offenses for clear error. United States v. Paradies,

98 F.3d 1266, 1292 (11th Cir. 1996). Likewise, a district court’s determination of

a defendant’s role in the offense is reviewed for clear error. United States v. Mesa,

247 F.3d 1165, 1168 (2001). Clear error is present only if we are “left with a

definite and firm conviction that a mistake has been committed” by the district

court. United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005) (citation

omitted).

      The sentencing guidelines define tax loss as the total amount of loss that was

the object of the offense. See U.S.S.G. § 2T1.1(c). Where the tax loss to the

government falls between $2,500,000.00 and $7,000,000.00, the offense level is

24. U.S.S.G. § 2T4.1(J). The district court must support its loss calculation with

reliable and specific evidence. See United States v. Renick, 273 F.3d 1009, 1025

(11th Cir. 2001). Nevertheless, because loss calculations under the Guidelines are

often not calculable “with precision,” we have noted that a sentencing court need

only “make a reasonable estimate of the loss, given the available information.” See

United States v. Orton, 73 F.3d 331, 335 (11th Cir. 1996).

      The district court did not clearly err in calculating the tax loss as $4,000,000.



                                           4
At the sentence proceeding, the government presented documentary evidence and

testimony showing that the tax loss was at least $4,378,463.00.

      The district court also did not clearly err by enhancing Borden’s sentence

under U.S.S.G. § 3B1.1(c). Under that guideline, a defendant’s offense level is

increased by two levels if she was the organizer, leader, manager, or supervisor in

any criminal activity involving at least one, but fewer than five participants. “A

‘participant’ is a person who is criminally responsible for the commission of the

offense, but need not have been convicted.” U.S.S.G. § 3B1.1 cmt. n.1. The

commentary further states that: “To qualify for an adjustment . . . , the defendant

must have been the organizer . . . of one or more other participants.” U.S.S.G. §

3B1.1 cmt. n.2. A defendant’s assertion of control or influence over only one

individual is enough to support a § 3B1.1(c) enhancement. United States v.

Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000).

      The testimony at trial showed that at least one other person was a participant

in the criminal activity and was under Borden’s supervision. Mark Hayes was

present during meetings where Borden made her tax presentations, and he

promoted her tax return preparation services at those meetings. He described

himself as an investor in one of her companies and told those in attendance that he

was assisting her in making sales presentations. Because of this evidence, we are



                                          5
not left with the definite and firm conviction necessary to set aside the district

court’s finding.

      AFFIRMED.




                                           6